EXHIBIT 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684-5708 Website: www.nvsos.gov ARTICLES OF INCORPORATION (PURSUANT TO NRS CHAPTER 78) Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20130443103-11 Filing Date and Time 06/26/201312:51 PM Entity Number E0326562013-8 1. Name of Corporation: CANSO ENTERPRISES LTD. 2. Resident Agent for Service of Process: Commercial Register Agent (name and address below) 112 North Curry Street Carson City, Nevada 89703 3. Authorized Stock: Number of shares with par value: 75,000,000 Par value: $0.001 Number of shares without par value: -0- 4. Name & Addresses of Board of Directors/Trustees: James Burns 112 North Curry Street. Carson City, Nevada 89703 5. Purpose: Any lawful business purpose. 6. Names, Addresses and Signature of Incorporator: /s/ James Burns Incorporator Signature 112 North Curry Street Carson City, Nevada 89703 7. Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Resident Agent for the above named Entity Date: 6-26-2013 By: /s/Kris Osborn Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity NUMBER OF PAGES ATTACHED: 1 1 OF 2 ARTICLES OF INCORPORATION OF CANSO ENTERPRISES LTD. 8.Acquisitions of Controlling Interest and Interested Stockholders 8.1Acquisition of Controlling Interest. The corporation elects not to be governed by NRS 78.378 to 78.3793. 8.2.Combinations with Interested Stockholders. The corporation elects not to be governed by NRS 78.411 to 78.444. [remainder of page intentionally left blank] 2
